Case 2:19-cv-01348-NG-RLM Document 54 Filed 11/20/19 Page 1 of 23 PageID #: 277



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NEW YORK




  BETHPAGE WATER DISTRICT,
                                              First Amended
                   Plaintiff,                 Complaint for a Civil Case

    -against-                                 Case No. 2:19-cv-1348-NG-RLM

  THE DOW CHEMICAL COMPANY,
  FERRO CORPORATION, and                      Jury Trial Demanded
  VULCAN MATERIALS COMPANY,

                   Defendants.
Case 2:19-cv-01348-NG-RLM Document 54 Filed 11/20/19 Page 2 of 23 PageID #: 278



                                                           Table of Contents


 I.      Introduction ........................................................................................................................ 1

 II.     Parties .................................................................................................................................. 2

 III.    Jurisdiction and Venue ...................................................................................................... 4

 IV.     Factual Allegations ............................................................................................................. 4

         A.      The Contaminant: 1,4-Dioxane ................................................................................... 4

         B.      Regulatory Standards Applicable to 1,4-Dioxane ....................................................... 6

         C.      Defendants’ Knowledge of 1,4-Dioxane’s Hazards .................................................... 7

         D.      Harm Resulting from 1,4-Dioxane in Bethpage Water District’s Wells ................... 10

 V.      Causes of Action ............................................................................................................... 11

         FIRST CAUSE OF ACTION
         Strict Products Liability for Defective Design ................................................................... 11

         SECOND CAUSE OF ACTION
         Strict Products Liability for Failure to Warn ...................................................................... 13

         THIRD CAUSE OF ACTION
         Negligence .......................................................................................................................... 15

         FOURTH CAUSE OF ACTION
         Public Nuisance .................................................................................................................. 17

         FIFTH CAUSE OF ACTION
         Trespass .............................................................................................................................. 18

 VI.     Prayer for Relief ............................................................................................................... 20

 VII. Demand for Jury Trial ..................................................................................................... 20




                                                                         i
Case 2:19-cv-01348-NG-RLM Document 54 Filed 11/20/19 Page 3 of 23 PageID #: 279



   I.     Introduction

          1.    Plaintiff Bethpage Water District (“the District” or “Plaintiff”) is a public drinking

 water provider established in 1923 and serving approximately 33,000 residents and businesses in

 Nassau County, New York. The District serves its customers with eight production wells that draw

 groundwater from the Long Island aquifer system. The District brings this action to protect the

 public and restore its damaged drinking water supply wells, which are contaminated by the toxic

 chemical 1,4-dioxane.

          2.    1,4-Dioxane is a highly toxic substance and likely human carcinogen that is an

 ingredient, component, contaminant, and/or impurity in certain industrial and commercial

 products. 1,4-Dioxane and/or products containing 1,4-dioxane were used and discharged in the

 vicinity of the District’s drinking water production wells. 1,4-Dioxane has migrated from multiple

 sources through the subsurface and into the groundwater, and now contaminates the District’s

 wells.

          3.    The defendants in this action are manufacturers, distributors, retailers, and

 promoters of 1,4-dioxane and/or industrial products that contain 1,4-dioxane that caused the

 contamination of the District’s wells. The Defendants knowingly and willfully manufactured,

 promoted, and/or sold products containing 1,4-dioxane to industrial facilities and consumers in

 Nassau County, when they knew or reasonably should have known that this harmful compound

 would inevitably reach groundwater, significantly pollute drinking water wells, render drinking

 water unusable and unsafe, and threaten the public health and welfare, as it has done and will

 continue to do with respect to the District’s wells.

          4.    The District files this lawsuit to recover compensatory damages and all other

 remedies, including but not limited to all necessary funds to reimburse the District for the costs of



                                                   1
Case 2:19-cv-01348-NG-RLM Document 54 Filed 11/20/19 Page 4 of 23 PageID #: 280



 designing, constructing, installing, operating, and maintaining the treatment facilities and

 equipment required to remove the 1,4-dioxane from its drinking water wells, and all associated

 costs, and to ensure that the parties responsible for the drinking water contamination bear these

 expenses, rather than the District and its ratepayers.


  II.   Parties

        5.        Plaintiff Bethpage Water District is a public drinking water provider serving

thousands of residents and businesses covering a five square-mile service area in Bethpage and

surrounding towns, and is located at 25 Adams Avenue in Bethpage, New York.

        6.        The District obtains its water exclusively from underground wells that it owns and

operates. It operates and manages a groundwater supply system that includes 8 wells on 5 pumping

sites located throughout the geographic territory it serves.

        7.        The District’s wells are contaminated and/or threatened by 1,4-dioxane

contamination.

        8.        The District has a duty to exercise due care and diligence in the maintenance and

 supervision of its public water system to prevent its pollution and depletion pursuant to 10 NYCRR

 § 5-1.71.

        9.        The District has a duty to exercise due care and diligence in the maintenance and

 supervision of its public water system to ensure the protection of the public health pursuant to 10

 NYCRR § 5-1.51.

        10.       In carrying out its powers, duties, and responsibilities, the District acts in all

 respects for the benefit of the people of the Bethpage Water District and the State of New York,

 for the protection of their health, welfare, and prosperity.




                                                   2
Case 2:19-cv-01348-NG-RLM Document 54 Filed 11/20/19 Page 5 of 23 PageID #: 281



        11.      Defendants: At all times relevant to this action, the following defendants designed,

 manufactured, formulated, marketed, promoted, distributed, sold, and/or otherwise supplied

 (directly or indirectly) 1,4-dioxane and/or products containing 1,4-dioxane such that each

 defendant knew or should have known that 1,4-dioxane would be delivered into areas

 contaminating the District’s water supply wells.

              a. Defendant Dow Chemical Company is a Delaware corporation with its principal

                 office in Midland, Michigan, which at all times relevant to this action was doing

                 business in New York.

              b. Defendant Ferro Corporation is an Ohio corporation with its principal office in

                 Mayfield Heights, Ohio, which at all times relevant to this action was doing

                 business in New York.

              c. Defendant Vulcan Materials Company is a New Jersey corporation with its

                 principal place of business in Birmingham, Alabama, which at all times relevant to

                 this action was doing business in New York.

        12.      When reference is made in this Complaint to any act or omission of any of the

 Defendants, it shall be deemed that the officers, directors, agents, employees, or representatives of

 the Defendants committed or authorized such act or omission, or failed to adequately supervise or

 properly control or direct their employees while engaged in the management, direction, operation,

 or control of the affairs of Defendants, and did so while acting within the scope of their duties,

 employment, or agency.

        13.      All references to a Defendant or Defendants in this Complaint include any

 predecessors, successors, parents, subsidiaries, affiliates, and divisions of the named Defendants.




                                                    3
Case 2:19-cv-01348-NG-RLM Document 54 Filed 11/20/19 Page 6 of 23 PageID #: 282



 III.      Jurisdiction and Venue

           14.   The United States District Court for the Eastern District of New York has

 jurisdiction over this action pursuant to 28 U.S.C. § 1332 because the matter in controversy is

 between citizens of different states and exceeds the sum of $75,000.

           15.   This Court has jurisdiction over Defendants because, based on information and

 belief, each Defendant has sufficient minimum contacts in New York or otherwise intentionally

 avails itself of the New York market either through the distribution or sale of products containing

 1,4-dioxane in the State of New York so as to render the exercise of jurisdiction over it by this

 Court consistent with traditional notions of fair play and substantial justice. Each Defendant is a

 corporation or other business authorized to do business in New York and registered with the New

 York Secretary of State.

           16.   Venue is proper in the Eastern District of New York pursuant to 28 U.S.C.

 § 1391(b)(2) because a substantial part of the events, omissions, and harms giving rise to this case

 occurred, or a substantial part of the property that is the subject of this action is situated, in the

 Eastern District of New York.


 IV.       Factual Allegations

           A.    The Contaminant: 1,4-Dioxane

           17.   1,4-Dioxane is a synthetic industrial chemical that does not occur in nature. Highly

 toxic and extremely persistent in the environment, 1,4-dioxane poses a risk to human health and

 safety.

           18.   In the United States, 1,4-dioxane was primarily manufactured by Dow Chemical

 Company and Ferro Corporation. A third company, Union Carbide, also manufactured 1,4-dioxane

 but merged with Dow Chemical in 2001.


                                                   4
Case 2:19-cv-01348-NG-RLM Document 54 Filed 11/20/19 Page 7 of 23 PageID #: 283



        19.     1,4-Dioxane was most widely used in industrial settings as a stabilizer for

 chlorinated solvents, primarily methyl chloroform, also known as 1,1,1-trichloroethane (“TCA”),

 which was used to dissolve greasy and oily substances from machined metal products and as a

 septic tank and drain cleaner, among other uses. Widespread use of TCA stabilized by 1,4-dioxane

 started in the 1950s and continued until 1996, when the Montreal Protocol banned TCA for its role

 in depleting the ozone layer. Even after its ban, TCA was still widely used under an exemption

 from the ban for “existing stocks,” and was still manufactured in the United States at significant

 production volumes for certain uses in medical devices and aviation safety until January 1, 2005.

        20.     The technology for 1,4-dioxane stabilization of TCA was owned, and licensed, by

 Defendant Dow Chemical Company, the market leader in production of both TCA and

 1,4-dioxane. Defendant Vulcan Materials Company licensed this process from Dow and produced

 1,4-dioxane-stabilized TCA.

        21.     1,4-Dioxane has unique characteristics that cause extensive and persistent

 environmental contamination. Specifically, it is (1) mobile—that is, because it is entirely soluble

 (miscible) in water and does not adsorb (stick) to soil particles, it is readily transported through

 the soil and into groundwater where it can migrate long distances; and (2) persistent—that is, it

 does not readily biologically or chemically degrade in the environment nor is it removed by

 conventional treatment systems for drinking water. In sum, once it is applied, discharged, disposed

 of, or otherwise released onto land, 1,4-dioxane migrates through the subsurface and into

 groundwater, resists natural degradation, and is difficult and costly to remove from water.

        22.     1,4-Dioxane contamination presents a significant threat to public health and

 welfare. The U.S. Environmental Protection Agency (EPA) classifies 1,4-dioxane as “likely to be

 carcinogenic to humans.” 1,4-Dioxane also causes liver and kidney damage.



                                                  5
Case 2:19-cv-01348-NG-RLM Document 54 Filed 11/20/19 Page 8 of 23 PageID #: 284



         23.     1,4-Dioxane is fungible: 1,4-dioxane made and/or used by one Defendant is

 chemically identical to 1,4-dioxane made and/or used by any other Defendant. Using currently

 accepted scientific methods, it is impossible, based on the chemical’s physical characteristics

 alone, to identify the manufacturer of the 1,4-dioxane or the product containing the 1,4-dioxane.

         24.     Once released into the environment, 1,4-dioxane lacks characteristics or a chemical

 signature that would enable identification of the specific company that manufactured the product,

 based solely on any physical characteristics. Even when it is possible to identify a source of a

 commingled plume of 1,4-dioxane, it is impossible, based on any physical characteristics alone, to

 identify what portions of commingled 1,4-dioxane was manufactured or supplied by any particular

 Defendant.

         B.      Regulatory Standards Applicable to 1,4-Dioxane

         25.     No federal or state agency has approved 1,4-dioxane as an additive to drinking

 water at any level. No federal or state agency has approved releasing or discharging 1,4-dioxane

 to groundwater in any amount.

         26.     Currently, there is no enforceable federal or New York State drinking water

 standard specific to 1,4-dioxane.

         27.     1,4-Dioxane is regulated as an “unspecified organic contaminant” by the New York

 State Department of Health under a generic “maximum contaminant level” (MCL) of 50 parts per

 billion (ppb).1 None of the District’s wells has ever exceeded this generic standard.

         28.     State legislation passed in 2017 requires all New York-based water systems to test

 for 1,4-dioxane contamination.



 1
   New York’s MCL is denominated in micrograms per liter (μg/L); this measure is equivalent to parts per
 billion. See, e.g., Zane Satterfield, “What Does ppm or ppb Mean?,” Nat’l Envtl. Servs. Ctr., W. Va. Univ.,
 at 1 (2004), available at http://nesc.wvu.edu/ndwc/articles/ot/fa04/q&a.pdf.

                                                     6
Case 2:19-cv-01348-NG-RLM Document 54 Filed 11/20/19 Page 9 of 23 PageID #: 285



        29.     In September 2017, Governor Cuomo appointed 12 members to a new Drinking

 Water Quality Council tasked with ensuring all New Yorkers have access to safe and clean

 drinking water. The Council’s initial responsibility was to recommend an enforceable MCL for

 1,4-dioxane as a priority emerging contaminant that remains unregulated by the federal

 government, which it did in December 2018. In July 2019, the New York State Department of

 Health proposed a 1.0 ppb MCL for 1,4-dioxane, rendering enforcement imminent.

        30.     An MCL governs the relationship between public water suppliers, including the

 District, and the State of New York. It is not a license to pollute up to the MCL.

        C.      Defendants’ Knowledge of 1,4-Dioxane’s Hazards

        31.     Defendants knew or should have known of the grave harm and threat to public

 health and the environment presented by proliferating use of 1,4-dioxane products. Specifically,

 at all times relevant to this action, Defendants knew or reasonably should have known, among

 other things, that: (a) 1,4-dioxane is toxic to humans; and (b) when products containing

 1,4-dioxane are applied, discharged, disposed of, or otherwise released onto land, 1,4-dioxane

 readily migrates through the subsurface, mixes easily with groundwater, and once present in water,

 resists natural degradation, renders drinking water unsafe and/or non-potable, and requires

 significant expenses to remove from public drinking water wells. Defendants’ own research

 establishes their knowledge of these characteristics of 1,4-dioxane.

        32.     At all times relevant to this action, Defendants have been among the nation’s most

 sophisticated and technically advanced companies in many areas, including chemistry, organic

 chemistry, analytical chemistry, methods of subsurface investigation, and other areas. As such,

 they were uncommonly well-positioned to evaluate the potential for the application of their

 products to result in groundwater contamination.



                                                  7
Case 2:19-cv-01348-NG-RLM Document 54 Filed 11/20/19 Page 10 of 23 PageID #: 286



        33.     The general mechanisms by which groundwater becomes contaminated with

 persistent organic compounds, including 1,4-dioxane, have been described in technical literature

 with which the Defendants were or should have been familiar since at least the 1940s.

        34.     At all times relevant to this action, Defendant producers of 1,4-dioxane and TCA

 stabilized with 1,4-dioxane knew or reasonably should have known that the degreasing equipment

 used by metal product manufacturers and other industrial facilities routinely leaked or otherwise

 released TCA—and, therefore necessarily 1,4-dioxane—into the environment.

        35.     At all times relevant to this action, Defendant producers of 1,4-dioxane and TCA

 stabilized with 1,4-dioxane knew that the primary use of their products, i.e. vapor degreasing,

 significantly concentrates 1,4-dioxane in the waste stream. Because 1,4-dioxane boils at a higher

 temperature than TCA, a relatively high proportion of 1,4-dioxane remains as a liquid during vapor

 degreaser operations. Vapor degreasing causes TCA to be lost to the atmosphere, requiring

 operators to periodically add TCA to the tank. Consequently, while TCA was stabilized with

 between 2.5 and 4.5% 1,4-dioxane by weight, Dow Chemical’s publications and patents show that

 after use of 1,4-dioxane-stabilized TCA in vapor degreasing operations, the ending concentration

 of 1,4-dioxane was often as high as 15 to 25%. Waste TCA removed from vapor degreasers

 therefore typically included high concentrations of 1,4-dioxane with great potential to contaminate

 large volumes of groundwater. Moreover, it was foreseeable to Defendants—indeed, it was well

 known—that such wastes were often disposed of onto land, where they migrated into groundwater.

        36.     Defendants knew or should have known that routine solvent handling, use, and

 disposal practices led to frequent and substantial releases from facilities using 1,4-dioxane-related

 compounds. Users of chlorinated solvents, including TCA produced by Defendants, routinely

 disposed of waste solvents by pouring them onto the ground or into trenches for evaporation or



                                                  8
Case 2:19-cv-01348-NG-RLM Document 54 Filed 11/20/19 Page 11 of 23 PageID #: 287



 burning. In addition, solvent use and recovery systems by design produced wastewater with very

 high concentrations of 1,4-dioxane and also routinely malfunctioned and/or otherwise discharged

 solvent containing 1,4-dioxane, resulting in releases to surface and groundwater. Defendants were

 at all times aware of these practices and foreseeable equipment malfunctions and spills, and the

 likelihood of releases to the ground and groundwater of solvents containing 1,4-dioxane. Indeed,

 users of chlorinated solvents, including TCA, were routinely advised by Defendants themselves to

 dispose of waste solvents by pouring them onto the ground or into trenches for evaporation or

 burning. These practices resulted in significant soil and groundwater contamination from metals

 fabrication and other industrial solvent release sites during the height of TCA use in the 1960s

 through the 1990s.

        37.     Defendants knew or should have known that routine use and disposal of TCA-

 containing septic tank and drain cleaners would result in releases of 1,4-dioxane to groundwater.

 TCA-containing septic tank, cesspool, and drain cleaners were widely used in the 1960–1980

 timeframe. A leading brand, Drainz, was manufactured by a company with operations in Islip,

 Suffolk County, New York, and was widely used on Long Island. Drainz was recommended to be

 used in quantities ranging from a quart every 2–3 months to one-time applications of 2 gallons.

 Defendants knew or should have known that such application of their TCA products would result

 in releases to groundwater through septic tank leaking or sewer exfiltration.

        38.     Despite knowing or having reason to know that long-term groundwater

 contamination and pollution of water wells were inevitable consequences of the foreseeable uses

 of their products without proper precautionary measures, including but not limited to adequate

 warnings, Defendants nonetheless promoted, marketed, and or/sold such products in the vicinity

 of the District’s wells and elsewhere without providing any such warnings.



                                                  9
Case 2:19-cv-01348-NG-RLM Document 54 Filed 11/20/19 Page 12 of 23 PageID #: 288



        39.     At all times relevant to this action, Defendants developed, tested, patented, and

 generally knew of the existence of feasible alternative stabilizers to obviate the use of 1,4-dioxane

 to stabilize TCA.

        40.     At all times relevant to this action, Defendants manufactured, tested, or were

 otherwise aware of alternative solvents that would have eliminated the use of TCA stabilized by

 1,4-dioxane. For example, trichloroethylene (“TCE”), which did not contain 1,4-dioxane, was used

 for vapor degreasing at significant volumes throughout all time periods relevant to this action.

        41.     Despite knowing or having reason to know of 1,4-dioxane’s toxic properties and

 propensity to contaminate groundwater, and despite the existence of feasible alternative designs

 that did not contain 1,4-dioxane, Defendants nonetheless manufactured, promoted, marketed,

 and/or sold TCA containing 1,4-dioxane that was used in the vicinity of the District’s wells.

        D.      Harm Resulting from 1,4-Dioxane in Bethpage Water District’s Wells

        42.     The District meets its customers’ demand for water exclusively from municipal

 supply wells that draw from the Long Island Aquifer System, designated by the EPA as a “sole

 source” aquifer under the Safe Drinking Water Act, 42 U.S.C. § 300h-3(3), in 1975. A sole source

 aquifer is one that is “the sole or principal drinking water source for the area and which, if

 contaminated, would create a significant hazard to public health.” The EPA observed that

 “contamination of the aquifer system underlying Nassau and Suffolk Counties, New York, would

 pose a significant hazard to those people dependent on the aquifer system for drinking purposes.”

        43.     1,4-Dioxane has been detected in varying amounts at varying times in the District’s

 wells. In addition, 1,4-dioxane’s high mobility and persistence in soil and groundwater means it

 will likely continue to affect the District’s wells at higher concentrations in the future.




                                                   10
Case 2:19-cv-01348-NG-RLM Document 54 Filed 11/20/19 Page 13 of 23 PageID #: 289



        44.     The chlorinated solvent TCA and its constituent 1,4-dioxane produced by

 Defendants is a major source of 1,4-dioxane released to the groundwater that is contaminating the

 District’s wells and is present in all the District’s impacted wells. 1,4-Dioxane has reached

 groundwater from the routine, foreseeable, and intended use and disposal of Defendants’ TCA in

 the vicinity of the District’s wells from nearby industrial manufacturing facilities and from TCA-

 containing septic tank cleaners used throughout the District’s service area.

        45.     The District has taken and will take certain responsive measures to address

 1,4-dioxane contamination in its wells attributable to Defendants’ tortious conduct, such as

 investigating and monitoring for 1,4-dioxane in those wells; and planning for and/or implementing

 infrastructural and operational measures to ensure that it is prepared to meet all applicable and

 anticipated water quality standards.

  V.    Causes of Action

                                   FIRST CAUSE OF ACTION
                           Strict Products Liability for Defective Design

        46.     Plaintiff realleges each of the preceding paragraphs and incorporates each such

 paragraph as if fully stated herein.

        47.     As commercial designers, manufacturers, distributors, suppliers, sellers, and/or

 marketers of products containing 1,4-dioxane, Defendants had a strict duty not to place into the

 stream of commerce a product that is unreasonably dangerous.

        48.     Defendants knew that third parties would purchase products containing 1,4-dioxane

 and use them without inspection for defects.

        49.     Products containing 1,4-dioxane purchased or otherwise acquired (directly or

 indirectly) from Defendants by third parties were applied, discharged, disposed of, or otherwise




                                                 11
Case 2:19-cv-01348-NG-RLM Document 54 Filed 11/20/19 Page 14 of 23 PageID #: 290



 released onto lands and/or water in the vicinity of Plaintiff’s drinking water production wells. Such

 discharges occurred at various locations, at various times, and in various amounts.

           50.      The products containing 1,4-dioxane purchased by third parties were used in a

 reasonably foreseeable manner and without substantial change in the condition of such products.

           51.      Defendants knew or reasonably should have known that the use of products

 containing 1,4-dioxane in their intended manner would result in the spillage, discharge, disposal,

 or release of 1,4-dioxane onto land or into water.

           52.      The products containing 1,4-dioxane used in the vicinity of Plaintiff’s drinking

 water production wells were defective in design and unreasonably dangerous because, among other

 things:

                 a. 1,4-Dioxane causes extensive and persistent groundwater contamination when it,

                    or products containing it, are used in their foreseeable and intended manner.

                 b. 1,4-Dioxane contamination in drinking water poses significant threats to public

                    health and welfare.

                 c. Defendants failed to conduct and/or failed to disclose reasonable, appropriate, or

                    adequate scientific studies to evaluate the environmental fate and transport and

                    potential human health effects of 1,4-dioxane.

           53.      At all times relevant to this action, products containing 1,4-dioxane were dangerous

 to an extent beyond that which would be contemplated by the ordinary consumer, and/or the

 foreseeable risk of harm to public health and welfare posed by 1,4-dioxane outweighed the cost to

 Defendants of reducing or eliminating such risk.




                                                     12
Case 2:19-cv-01348-NG-RLM Document 54 Filed 11/20/19 Page 15 of 23 PageID #: 291



        54.     Defendants knew or should have known about feasible alternatives to TCA and/or

 alternatives to producing TCA without the use of 1,4-dioxane, and the omission of such alternative

 designs rendered Defendants’ products not reasonably safe.

        55.     As a direct and proximate result of the defects previously described, Plaintiff’s

 wells have been, and continue to be, contaminated with 1,4-dioxane in varying amounts over time,

 causing Plaintiff significant injury and damage.

        56.     As a direct and proximate result of the Defendants’ acts and omissions as alleged

 herein, Plaintiff has incurred, is incurring, and will continue to incur damages related to

 1,4-dioxane contamination of its wells in an amount to be proved at trial.

        57.     Defendants knew it was substantially certain that their acts and omissions described

 above would cause injury and damage, including 1,4-dioxane contamination of drinking water

 wells. Defendants committed each of the above-described acts and omission knowingly, willfully,

 and with oppression, fraud, and/or malice. Such conduct was performed to promote sales of

 1,4-dioxane and/or products containing 1,4-dioxane, in conscious disregard of the probable

 dangerous consequences of that conduct and its reasonably foreseeable impacts on public health

 and welfare. Therefore, Plaintiff requests an award of punitive damages in an amount sufficient to

 punish these Defendants and that fairly reflects the aggravating circumstances alleged herein.

        58.     Defendants are strictly, jointly and severally liable for all such damages, and

 Plaintiff is entitled to recover all such damages and other relief as set forth below.


                                  SECOND CAUSE OF ACTION
                           Strict Products Liability for Failure to Warn

        59.     Plaintiff realleges each of the preceding paragraphs and incorporates each such

 paragraph as if fully stated herein.




                                                    13
Case 2:19-cv-01348-NG-RLM Document 54 Filed 11/20/19 Page 16 of 23 PageID #: 292



        60.     As designers, manufacturers, distributors, sellers, suppliers, and/or marketers of

 1,4-dioxane and/or products containing 1,4-dioxane, Defendants had a strict duty to warn against

 latent dangers resulting from foreseeable uses of their products that Defendants knew or should

 have known about.

        61.     Defendants knew that third parties would purchase products containing 1,4-dioxane

 and use them without inspection for defects.

        62.     Products containing 1,4-dioxane purchased or otherwise acquired (directly or

 indirectly) from Defendants by third parties were applied, discharged, disposed of, or otherwise

 released at various locations, at various times, and in various amounts onto the lands and/or water

 in the vicinity of Plaintiff’s drinking water production wells.

        63.     The products containing 1,4-dioxane purchased by third parties were used in a

 reasonably foreseeable manner and without substantial change in the condition of such products.

        64.     Defendants knew or should have known that the use of products containing

 1,4-dioxane in their intended manner would result in the discharge, disposal, or release of

 1,4-dioxane onto land or into water.

        65.     The products containing 1,4-dioxane used in the vicinity of Plaintiff’s drinking

 water production wells were defective in design and unreasonably dangerous products for the

 reasons set forth in the First Cause of Action.

        66.     Despite the known and/or reasonably foreseeable hazards to human health and

 welfare associated with the use of products containing 1,4-dioxane in the vicinity of Plaintiff’s

 drinking water production wells, including contamination of public drinking water wells with

 1,4-dioxane, Defendants failed to provide adequate warnings of, or take any other precautionary

 measures to mitigate, those hazards.



                                                   14
Case 2:19-cv-01348-NG-RLM Document 54 Filed 11/20/19 Page 17 of 23 PageID #: 293



        67.     In particular, Defendants failed to describe such hazards or provide any

 precautionary statements regarding such hazards in the labeling of their products containing

 1,4-dioxane or otherwise.

        68.     As a direct and proximate result of Defendants’ failure to warn of the hazards posed

 by disposal or release of products containing 1,4-dioxane in the vicinity of subterranean public

 drinking water wells that were, or reasonably should have been, known to them, 1,4-dioxane

 contaminates Plaintiff’s wells in varying amounts.

        69.     As a direct and proximate result of Defendants’ acts and omissions as alleged

 herein, Plaintiff has incurred, is incurring, and will continue to incur damages related to

 1,4-dioxane contamination of its wells in an amount to be proved at trial.

        70.     Defendants knew it was substantially certain that their acts and omissions described

 above would cause injury and damage, including 1,4-dioxane contamination of drinking water

 wells. Defendants committed each of the above-described acts and omission knowingly, willfully,

 and with oppression, fraud, and/or malice. Such conduct was performed to promote sales of

 1,4-dioxane and/or products containing 1,4-dioxane, in conscious disregard to the probable

 dangerous consequences of that conduct and its reasonably foreseeable impacts on public health

 and welfare. Therefore, Plaintiff requests an award of punitive damages in an amount sufficient to

 punish these Defendants and that fairly reflects the aggravating circumstances alleged herein.

        71.     Defendants are strictly, jointly and severally liable for all such damages, and

 Plaintiff is entitled to recover all such damages and other relief as set forth below.


                                   THIRD CAUSE OF ACTION
                                          Negligence

        72.     Plaintiff realleges each of the preceding paragraphs and incorporates each such

 paragraph as if fully stated herein.

                                                   15
Case 2:19-cv-01348-NG-RLM Document 54 Filed 11/20/19 Page 18 of 23 PageID #: 294



        73.     As commercial manufacturers, sellers, distributors, suppliers, marketers, and/or

 designers of 1,4-dioxane products, Defendants owed a duty of care to Plaintiff not to place into the

 stream of commerce a product that was in a defective condition and unreasonably dangerous to

 drinking water in Plaintiff’s service area.

        74.     Defendants     breached    this   duty   by negligently designing, formulating,

 manufacturing, distributing, selling, supplying, and/or marketing such unreasonably dangerous

 products into the stream of commerce, including in Plaintiff’s service area, even when they knew

 or should have known about the dangers 1,4-dioxane posed to drinking water wells.

        75.     As a direct and proximate result of Defendants’ acts and omissions as alleged

 herein, Plaintiff has incurred, is incurring, and will continue to incur damages related to

 1,4-dioxane contamination of its wells in an amount to be proved at trial.

        76.     Defendants knew it was substantially certain that their acts and omissions described

 above would cause injury and damage, including 1,4-dioxane contamination of drinking water

 wells. Defendants committed each of the above-described acts and omission knowingly, willfully,

 and with oppression, fraud, and/or malice. Such conduct was performed to promote sales of

 1,4-dioxane and/or products containing 1,4-dioxane, in conscious disregard to the probable

 dangerous consequences of that conduct and its reasonably foreseeable impacts on public health

 and welfare. Therefore, Plaintiff requests an award of punitive damages in an amount sufficient to

 punish these Defendants and that fairly reflects the aggravating circumstances alleged herein.

        77.     Defendants are jointly and severally liable for all such damages, and Plaintiff is

 entitled to recover all such damages and other relief as set forth below.




                                                  16
Case 2:19-cv-01348-NG-RLM Document 54 Filed 11/20/19 Page 19 of 23 PageID #: 295



                                  FOURTH CAUSE OF ACTION
                                       Public Nuisance

        78.     Plaintiff realleges each of the preceding paragraphs and incorporates each such

 paragraph as if fully stated herein.

        79.     Plaintiff provides drinking water from its wells to residents and businesses for

 drinking, bathing, cleaning, washing, and other uses.

        80.     Because Plaintiff is a public entity, the water it provides to those residents and

 businesses is a public or commonly held resource. Members of the public have a right to have their

 water remain clean and potable, free of contamination by toxic man-made compounds.

        81.     Defendants’ acts and omissions, including their manufacture, promotion,

 marketing, sale, distribution, supply, defective design of, and/or failure to warn regarding

 1,4-dioxane in their products, contaminated Plaintiff’s wells. Defendants’ conduct has

 significantly interfered with the public health by unreasonably interfering with Plaintiff’s right to

 the use of the groundwater as a source of potable water, which right Plaintiff holds in common

 with members of the public.

        82.     Consequently, Defendants substantially interfered with and caused damage to a

 public or common resource that endangered public property, as well as the health, safety, and

 comfort of a considerable number of persons. Such action creates, contributes to, or maintains a

 public nuisance.

        83.     As a direct and proximate result of Defendants’ acts and omissions as alleged

 herein, Plaintiff has incurred, is incurring, and will continue to incur damages related to

 1,4-dioxane contamination of its wells in an amount to be proved at trial.




                                                  17
Case 2:19-cv-01348-NG-RLM Document 54 Filed 11/20/19 Page 20 of 23 PageID #: 296



        84.     As an owner of water production wells and purveyor of drinking water, Plaintiff

 suffers injuries different in kind from the community at large because it relies entirely upon its

 groundwater production wells for its public service functions.

        85.     Defendants knew it was substantially certain that their acts and omissions described

 above would cause injury and damage, including 1,4-dioxane contamination of drinking water

 wells. The Defendants committed each of the above-described acts and omission knowingly,

 willfully, and with oppression, fraud, and/or malice. Such conduct was performed to promote sales

 of 1,4-dioxane and/or products containing 1,4-dioxane, in conscious disregard to the probable

 dangerous consequences of that conduct and its reasonably foreseeable impacts on public health

 and welfare. Therefore, Plaintiff requests an award of punitive damages in an amount sufficient to

 punish these Defendants and that fairly reflects the aggravating circumstances alleged herein.

        86.     Defendants are jointly and severally liable for all such damages, and Plaintiff is

 entitled to recover all such damages and other relief as set forth below.


                                   FIFTH CAUSE OF ACTION
                                           Trespass

        87.     Plaintiff realleges each of the preceding paragraphs and incorporates each such

 paragraph as if fully stated herein.

        88.     Plaintiff owns and possesses its drinking water production system, including

 drinking water production wells that extract groundwater in Plaintiff’s service area.

        89.     Plaintiff actually and actively exercises its rights to appropriate and use

 groundwater drawn from its wells.

        90.     Plaintiff did not give any Defendant permission to cause 1,4-dioxane to enter its

 groundwater wells.




                                                  18
Case 2:19-cv-01348-NG-RLM Document 54 Filed 11/20/19 Page 21 of 23 PageID #: 297



        91.     Defendants knew or reasonably should have known that 1,4-dioxane has a

 propensity to infiltrate groundwater aquifers when released to the environment; is a mobile and

 persistent groundwater contaminant capable of moving substantial distances within aquifers; is

 toxic to human health; and is therefore hazardous to drinking water systems and human health.

        92.     Defendants manufactured, promoted, marketed, distributed, and/or sold products

 containing 1,4-dioxane, which Defendants knew or reasonably should have known would virtually

 certainly be discharged and release toxic 1,4-dioxane into the ground and sewer system, and

 intrude upon, contaminate, and damage Plaintiff’s possessory interest.

        93.     Defendants’ conduct constitutes a continuing unauthorized intrusion and a

 continuing trespass onto Plaintiff’s property.

        94.     Each Defendant is a substantial factor in bringing about the contamination of

 Plaintiff’s wells, and each Defendant aided and abetted the trespasses and is jointly responsible for

 the injuries and damage caused to Plaintiff.

        95.     As a direct and proximate result of Defendants’ acts and omissions as alleged

 herein, Plaintiff has incurred, is incurring, and will continue to incur damages related to

 1,4-dioxane contamination of its wells in an amount to be proved at trial.

        96.     Defendants knew it was substantially certain that their acts and omissions described

 above would cause injury and damage, including 1,4-dioxane contamination of drinking water

 wells. Defendants committed each of the above-described acts and omissions knowingly, willfully,

 and with oppression, fraud, and/or malice. Such conduct was performed to promote sales of

 1,4-dioxane and/or products containing 1,4-dioxane, in conscious disregard to the probable

 dangerous consequences of that conduct and its reasonably foreseeable impacts on public health




                                                  19
Case 2:19-cv-01348-NG-RLM Document 54 Filed 11/20/19 Page 22 of 23 PageID #: 298



 and welfare. Therefore, Plaintiff requests an award of punitive damages in an amount sufficient to

 punish these Defendants and that fairly reflects the aggravating circumstances alleged herein.

        97.      Defendants are jointly and severally liable for all such damages, and Plaintiff is

 entitled to recover all such damages and other relief as set forth below.


  VI.   Prayer for Relief

        Plaintiff Bethpage Water District prays for judgment against Defendants, jointly and

 severally, awarding Plaintiff:

              a. Compensatory damages in an amount according to proof;

              b. Punitive damages in an amount to be determined at trial;

              c. Injunctive and equitable relief, including in the form of a fund to abate the nuisance

                 and trespass;

              d. All appropriate declaratory relief;

              e. Plaintiff’s costs in prosecuting this action, including reasonable attorneys’ fees,

                 court costs, expert fees, and other expenses of litigation;

              f. Pre-judgment interest and post-judgment interest; and

              g. All other relief this Court deems just, proper, and equitable.


 VII.   Demand for Jury Trial

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff requests a trial by jury of all claims

 asserted in this Complaint.



 Dated: November 20, 2019         Respectfully submitted,

                                  /s/ Matthew K. Edling
                                  Matthew K. Edling


                                                   20
Case 2:19-cv-01348-NG-RLM Document 54 Filed 11/20/19 Page 23 of 23 PageID #: 299




                         VICTOR M. SHER (pro hac vice)
                         vic@sheredling.com
                         MATTHEW K. EDLING
                         matt@sheredling.com
                         STEPHANIE D. BIEHL (pro hac vice)
                         stephanie@sheredling.com
                         KATIE H. JONES (pro hac vice)
                         katie@sheredling.com
                         TIMOTHY R. SLOANE (pro hac vice)
                         tim@sheredling.com
                         SHER EDLING LLP
                         100 Montgomery St. Suite 1410
                         San Francisco, CA 94104
                         (628) 231-2500

                         MICHAEL F. INGHAM
                         mingham@carmanlawteam.com
                         CARMAN, CALLAHAN & INGHAM, LLP
                         266 Main Street
                         Farmingdale, NY 11735
                         (516) 370-5528


                         Attorneys for Plaintiff
                         Bethpage Water District




                                         21
